Motion granted only to the extent of staying that part of the order of the Supreme Court, New York County, entered on May 22, 1972, which granted leave to the plaintiff to replead the third cause of action against the New School for Social Research until 20 days after service of a copy of the order of this court determining the appeal on appellant by respondents, with notice of entry, on condition that the appeal is perfected for the September 1972 Term of this court. Upon failure to so perfect the appeal, an order vacating the stay may be entered ex parte, provided a copy of the order entered on this motion is served upon the appellant by the respondents within 10 days after the date of entry thereof. Concur — Markewieh, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.